Title: To George Washington from Lund Washington, 22 February 1776
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Febry 22d 1776

I have so little to write about this week that was it not that I have determine’d to write every week, & to inclose the Letter to Mrs Washington, it would be as well not to write—All is at peace with us yet, we are told of one or more ships of War haveg come to Norfolk—whether they may think of molestg us in this part of the Colony or not time will determine—Colo. Hugh Mercers Regiment is to be Quarterd at Alexandria, and expected there in a few days—I have sold three Hhd of Rum @ 5/ pr Gallon and engaged three more which are to be taken away this week—it takes from 10 to 12 Gallons to Fill up the Hhds, I did

not believe it woud loose so much without leakg and there has been no waste in that way—had I not been apprehensive that it was necessary to move it from here, out farther from the River which might have been attended with accidents, loss or Stolen, I Woud not have sold it so low as 5/ for such Rum must soon be in great demand. John Broad is Dead, several of the Negroes have Great Colds and fevers—otherwise all things well, I think if you cou’d be of opinion that your Buildings woud not be destroyed this Summer it woud be Best to have the Other Adition to the End of your House Raised, the Chimney pulld down and put up again that being the most troublesom part of the Worck—but this cannot be done with out a Master Worckman unless you chose once more to try Lanphier—Remember me to Mrs Washington Custis & Lady and am Dr Sir your very Humble Servt

Lund Washington

